Citation Nr: 1013181	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for adipsia.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1995, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for adipsia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that while he was stationed in the 
Persian Gulf, during the first Persian Gulf war, he was 
required to take a medication that resulted in extreme 
dehydration, for which he required intravenous fluid for 
rehydration.  Thereafter, he experienced an additional 
episode of dehydration.  When stationed in Kuwait, he had 
been forced to consume large quantities of water, due to 
concerns that the troops would dehydrate.  Consuming such 
large quantities of water caused him to feel nauseous.  

Shortly after his retirement from active duty, he began to 
experience intestinal pain, which attributes to excessive 
dehydration.  His problem with dehydration progressed to 
feeling a "lack of thirst," which has continued to the 
present time.  Post-service clinical records and written 
personal statements demonstrate that the Veteran simply does 
not feel thirsty, and has to remind himself to drink 32 
ounces of fluid per day.  He feels that he is unable to 
consume more than 32 ounces of fluid per day.

The Veteran's service treatment records do not demonstrate 
findings or complaints of dehydration.  His post-service 
treatment records show that he has complained of lack of 
thirst, and what he fears is a negative impact on his 
health, as a result.  Post-service records, however, are 
similarly negative for findings of dehydration.  

Despite that the Veteran has complained of lack of thirst, 
laboratory testing has consistently revealed that the 
Veteran has been well-hydrated.  Post-service treatment 
records dated in June 2008 show that "it is very difficult 
to establish or dispute" a diagnosis of adipsia.  There is 
some suggestion that the Veteran's complaints could be 
psychosomatic in nature.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran has not been afforded a VA examination with respect 
to this claim.  Because it is not clear to the Board whether 
the Veteran's complaints of a lack of thirst are 
attributable to a currently diagnosed disorder, or whether 
they are more likely manifestations of an undiagnosed 
illness, the Board finds that a remand for an opinion as to 
whether these symptoms are manifestations of a diagnosed 
disorder is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Gulf War 
examination with regard to his claim for 
service connection for adipsia.  The 
examiner must review the claims file and 
state that the claims file was reviewed 
in the report.  A complete rationale for 
all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner should provide 
opinions as to the following:

State whether or not the Veteran has 
adipsia (lack of thirst) due to an 
undiagnosed illness, or whether his 
complaints can be attributed to any 
known medical causation.  

If any claimed disorder is determined to 
be attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the condition was incurred during 
military service.  In doing so, the 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
and relied on the lack of evidence in 
the service medical records to provide a 
negative opinion).

If not attributable to a clinical 
diagnosis, the examiner should note all 
symptomatology and disability associated 
with the claimed adipsia.

2.  Then, readjudicate the appeal.  If 
the benefits sought on appeal are not 
granted in full, a supplemental 
statement of the case should be issued.  
Then, return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

